Citation Nr: 1615128	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-08 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus type II.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetic neuropathy.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right total knee replacement.

4.  Entitlement to special monthly compensation based on the need for aid & attendance /housebound status.

5.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) from April 2010 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2010, the RO denied entitlement to individual unemployability.  The Veteran filed a notice of disagreement dated in May 2010 and the RO issued a statement of the case dated in March 2012.  The Veteran submitted his substantive appeal in March 2012 that included a request to testify at a hearing before the Board.  This request was withdrawn in several statements beginning in March 2014 through December 2015.  38 C.F.R. § 20.704.  

In April 2013, the RO denied the Veteran's claims for diabetes mellitus, diabetic neuropathy, right total knee replacement, and special monthly compensation.  The Veteran filed a notice of disagreement dated in May 2013.  To date the RO has not issued a statement of the case with respect to these claims.
	
In October 2013, the Veteran requested service connection for bilateral lower extremity radiculopathy, as secondary to the Veteran service-connected back disability.  In a March 2012 statement, the Veteran also indicated that he wished to file a claim for bilateral hearing loss and tinnitus.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015); cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In April 2013, the RO denied the Veteran's claims for diabetes mellitus, diabetic neuropathy, right total knee replacement, and special monthly compensation.  The Veteran filed a notice of disagreement dated in May 2013.  To date the RO has not issued a statement of the case with respect to these claims.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With respect to the Veteran individual unemployability claim, the Board notes that a TDIU rating may be assigned under 38 C.F.R. § 4.16(a) or (b), depending on whether the Veteran meets the minimum threshold disability rating(s) described in 4.16(a).  Under 4.16(a), disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

The Veteran is service-connected for low back strain, evaluated at a 20 percent disability rating, and for right and left hip strain and right and left ankle strain, each evaluated at 10 percent.  The Veteran is assigned a combined disability rating of 50 percent.  Based upon these ratings, the Veteran does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

Concerning this, there is some evidence of record that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, such that a referral of the TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b).  

The medical evidence indicates that the Veteran has severe difficulty with movement, he uses a cane for ambulation and can only walk for relatively short distances.  Prior employment consisted of work as a phlebotomist and a cook.  An April 2010 VA opinion indicated that the Veteran's degenerative joint disease lumbar spine would prevent light to heavy physical duties but not sedentary work.  The examiner also noted that the Veteran's hip and ankle disabilities would prevent lifting or prolonged walking but that they would not prevent sedentary work. The Veteran contends that his back disability prevents him from sitting for prolonged periods and that he would not be suited for work that requires prolonged sitting.  His work history also indicates that he may not be suited for sedentary work environments.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a statement of the case regarding the issues of new and material evidence for diabetes mellitus type II, diabetic neuropathy, and right total knee replacement, and entitlement to special monthly compensation based on the need for aid & attendance /housebound status.  Return these issues to the Board only if the Veteran perfects his appeal.  
2.  Submit the TDIU claim to the Under Secretary for Benefits or Director of Compensation Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.

3.  If TDIU is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning that issue to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


